
	

113 HR 5004 IH: Multifamily Housing Energy Efficiency Improvement Act of 2014
U.S. House of Representatives
2014-06-26
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		2d Session
		H. R. 5004
		IN THE HOUSE OF REPRESENTATIVES
		
			June 26, 2014
			Mr. Himes (for himself, Mr. Delaney, Mr. Welch, and Mr. Cartwright) introduced the following bill; which was referred to the Committee on Financial Services
		
		A BILL
		To improve the energy efficiency of multifamily housing in the United States, and for other
			 purposes.
	
	
		1.Short titleThis Act may be cited as the Multifamily Housing Energy Efficiency Improvement Act of 2014.
		2.Study of relationship between energy savings improvements and mortgage performance
			(a)StudyNot later than 90 days after the date of the enactment of this Act, the Secretary of Housing and
			 Urban Development, in coordination with the Director of the Federal
			 Housing Finance Agency and in consultation with the Secretary of Energy,
			 shall commence a study to analyze the relationship between energy savings
			 improvements to homes and buildings, utility and energy expenses, and
			 mortgage performance, which shall include an analysis of—
				(1)the likely increase in value of homes or buildings from energy savings improvements;
				(2)the effect of energy savings improvements on mortgage default rates; and
				(3)the risks of financing energy savings improvements through property assessments and the risks
			 associated with providing energy efficiency products with senior liens on
			 buildings or homes.
				(b)Protection of informationIn conducting the study required under subsection (a), the Secretary shall ensure that data shared
			 with any third-party or published does not contain any personally
			 identifiable information.
			(c)PublicationNot later than one year after the date of the enactment of this Act, the Secretary of Housing and
			 Urban Development shall—
				(1)publish the results of the study required under subsection (a) on the publicly available website of
			 the Department of Housing and Urban Development; and
				(2)submit a report regarding the results of the study required under subsection (a) to the Committee
			 on Financial Services of the House of Representatives and the Committee on
			 Banking, Housing, and Urban Affairs of the Senate.
				(d)EvaluationNot later than 12 months after the completion of the study required by subsection (a), the
			 Secretary and the Director of the Federal Housing Finance Agency shall
			 evaluate departmental procedures and policies to assess if they accurately
			 reflect the energy expenses and benefits of energy savings improvements
			 for homeowners and building owners.
			3.Improvements to existing multifamily housing energy efficiency programs
			(a)Green refinancingSection 223 of the National Housing Act (12 U.S.C. 1715n) is amended by adding at the end the
			 following new subsection:
				
					(h)Green refinancingThe Secretary shall, by regulation, establish a green refinancing program for multifamily housing
			 projects insured under subsection (f) under which any dollar amount
			 limitations which would otherwise apply with respect to a project may be
			 increased by up to 20 percent for the cost of residential energy
			 conservation measures for the project, but the Secretary shall only insure
			 residential energy conservation measures pursuant to this subsection if
			 the Secretary verifies that—
						(1)a third-party assessment procured by the lender or borrower has been conducted of the project’s
			 physical needs, including an energy audit and identification of
			 cost-effective opportunities for increasing energy and water efficiency
			 and achieving a reduction in energy and water costs, and such assessment
			 indicates that such energy conservation measures will be cost-effective
			 over the life of the conservation measure; and
						(2)such energy conservation measures will be verified and monitored over the life of the mortgage,
			 using such method as the Secretary determines appropriate.For purposes of this subsection, the term energy conservation measure has the meaning given such term in section 221(k)(3) (12 U.S.C. 1715l(k)(3))..
			(b)Verification of cost-Effectiveness of residential energy conservation measuresSubsection (k) of section 221 of the National Housing Act (12 U.S.C. 1715l(k)) is amended—
				(1)by striking and will be cost-effective over the life of the measure;
				(2)by striking (k) With respect to any project and inserting the following:
					
						(k)Financing of solar energy systems and residential energy conservation measures
							(1)AuthoritySubject to paragraph (2), with respect to any project; and
				(3)by adding at the end the following new paragraphs:
					
						(2)Verification regarding residential energy conservation measuresThe Secretary may increase the dollar amount limitations pursuant to paragraph (1) with respect to
			 a project due to residential energy conservation measures for the project
			 only if the Secretary—
							(A)verifies that in the case of a mortgage insured under this section financing new construction of
			 the project, such measures will be cost-effective over the life of the
			 measures;
							(B)in the case of a mortgage insured under this section financing repair and rehabilitation of the
			 project, verifies that a third-party assessment procured by the lender or
			 borrower has been conducted of the project’s physical needs, including an
			 energy audit and identification of cost-effective opportunities for
			 increasing energy and water efficiency and achieving a reduction in energy
			 and water costs, and such assessment indicates that the energy
			 conservation measures to be installed will be cost-effective over the life
			 of the measures; and
							(C)ensures that the project is provided information that will enable the project to verify and monitor
			 the energy savings achieved by the energy conservation measures on a
			 voluntary basis.
							(3)Definition of energy conservation measureFor purposes of this subsection, the term energy conservation measure means, with respect to a project, any measure that will result in a reduction in energy, water, or
			 gas consumption for the project..
				(c)Implementation
				(1)GuidanceThe Secretary of Housing and Urban Development shall issue guidance to implement the amendments
			 made by this section not later than the expiration of the 12-month period
			 beginning on the date of the enactment of this Act.
				(2)Annual report on energy efficiency improvementsThe Secretary of Housing and Urban Development shall, on an annual basis, make available on a
			 publicly available website of the Department a report describing the
			 implementation of the amendments made by this section and the programs for
			 financing residential energy conservation measures under sections 221(k)
			 and 223(h) of the National Housing Act (12 U.S.C. 1715l(k), 1715n(h)) as
			 amended by such amendments.
				4.Multifamily housing energy efficiency innovation
			(a)Multifamily housing energy innovation planThe Secretary of Housing and Urban Development shall carry out a program to be known as the
			 Multifamily Housing Energy Innovation Plan to make grants to eligible
			 entities to establish or expand an energy savings plan that uses
			 innovative approaches to reduce energy, water, and/or gas consumption in
			 multifamily housing.
			(b)Submission and selection of multifamily housing energy innovation plans
				(1)ApplicationTo be eligible to receive a grant under this section, an eligible entity shall submit an
			 application to the Secretary at such time, in such manner, and containing
			 such information as the Secretary may require, which shall include—
					(A)a description of the energy savings plan established or expanded using amounts from a grant under
			 this section that includes goals of the plan, use of grant funds, and the
			 anticipated outcome of the plan;
					(B)the amount of grant funds needed for such plan and the amount and sources of other funding,
			 including matching funds required under subsection (d)(1); and
					(C)a description of how implementing such plan will comply with the energy savings requirement under
			 subsection (c)(2).
					(2)SelectionThe Secretary shall establish criteria for selection of applications submitted under paragraph (1)
			 to receive grants under this section and shall select eligible entities to
			 receive grants based on such criteria. Such criteria shall be based upon—
					(A)the relevant experience and capacity of the eligible entity to carry out the energy savings plan to
			 be assisted with grant amounts and to achieve the stated goals of such
			 plan;
					(B)the extent to which such plan provides an innovative approach to reducing energy consumption in
			 multifamily housing;
					(C)the ability of such plan to be replicated by others; and
					(D)such other factors as the Secretary determines to be appropriate.
					(3)PriorityIn awarding grants under this section, the Secretary shall give priority to applications based on—
					(A)the extent of funding for the energy savings plan secured by the eligible entity from private,
			 nonprofit, or government sources in addition to the matching funds
			 required under subsection (d)(1);
					(B)the extent of the proposed benefit of the energy savings plan to low-income families; and
					(C)the extent to which the energy savings plan would reduce budgetary expenses for the Department of
			 Housing and Urban Development.
					(c)Use of grant funds
				(1)Eligible energy savings plansAmounts from grants under this section may be used only for energy savings plans that—
					(A)are financing demonstrations for multifamily housing, including for financing through credit
			 enhancements, revolving loan funds, loan loss reserves, interest rate
			 subsidies, loan insurance, or other financing methods approved by the
			 Secretary;
					(B)create green jobs, including in the fields of construction, property management, and technical
			 analysis, that directly promote the adoption of energy savings measures in
			 multifamily housing, including energy savings plans that create green jobs
			 for low-income families;
					(C)acquire and analyze data on the costs, benefits, challenges, and opportunities associated with
			 retrofitting multifamily housing for energy efficiency; or
					(D)research and implement a demonstration project that—
						(i)creates retrofit or repair strategies that use readily available technologies to reduce or increase
			 the efficiency of energy, water, and gas consumption that are not
			 typically used for multifamily housing;
						(ii)addresses the split incentive problem, including implementing changes to methods for utility
			 metering in multifamily housing;
						(iii)creates a system for benchmarking, tracking, and sharing energy consumption statistics for
			 multifamily housing; or
						(iv)achieves another goal as approved by the Secretary.
						(2)Energy savings requirementAmounts from a grant under this section may be used only to carry out an energy savings plan
			 described in paragraph (1) that will result in at least a 20-percent
			 reduction in the energy, water, or gas consumption of multifamily housing
			 and a description of the methodology to be used to compute the reduction
			 in energy consumption.
				(d)Other requirements
				(1)Matching fundsAn eligible entity that receives a grant under this section shall contribute towards the energy
			 savings plan amounts from private, nonprofit, or government sources that
			 are not less than the amount of the grant.
				(2)DurationGrants shall be awarded for a period not to exceed 24 months.
				(3)Eligible entity reportNot later than 12 months after the date on which the grant period of an eligible entity that
			 received a grant under this section ends, each such eligible entity shall
			 submit to the Secretary a report on the performance of energy savings
			 plans carried out pursuant to this section that shall contain such
			 information as the Secretary shall require.
				(e)DefinitionsIn this section the following definitions shall apply:
				(1)Eligible entityThe term eligible entity means a partnership between 2 or more of the following entities:
					(A)A State or unit of local government.
					(B)A provider of utility services.
					(C)A community housing development organization as defined in section 104 of the Cranston-Gonzalez
			 National Affordable Housing Act (42 U.S.C. 12704).
					(D)A public housing agency as defined in section 3(b) of the United States Housing Act of 1937 (42
			 U.S.C. 1437a(b)).
					(E)A non-profit or for-profit entity whose primary business is management of multifamily housing.
					(2)Energy savings planThe term energy savings plan means a program, project, or activity for energy savings or water and gas efficiency in
			 multifamily housing.
				(3)Low-income familiesThe term low-income families has the meaning given that term in section 3(b) of the United States Housing Act of 1937 (42
			 U.S.C. 1437a(b)).
				(4)Multifamily housingThe term multifamily housing means a residence consisting of 5 or more dwelling units.
				(5)SecretaryThe term Secretary means the Secretary of Housing and Urban Development.
				(6)Split incentive problemThe term split incentive problem means, with respect to multifamily housing, a situation in which—
					(A)the occupant of a dwelling unit in the housing does not pay for energy, water, or gas consumption
			 for such unit and is not incentivized to implement an energy savings
			 measure; or
					(B)the owner does not pay for energy, water, or gas consumption for dwelling units in the housing and
			 is not incentivized to implement an energy savings measure.
					(7)StateThe term State means each of the several States, the District of Columbia, and any territory or possession of the
			 United States.
				(f)Authorization of appropriationsThere is authorized to be appropriated to the Secretary $25,000,000 for fiscal year 2015,
			 $20,000,000 for fiscal year 2016, $15,000,000 for fiscal year 2017, and
			 $10,000,000 for fiscal year 2018 to carry out this section.
			5.Green preservation expansionDuring the 5-year period beginning on the date of the enactment of this Act, the Secretary of
			 Housing and Urban Development may waive any statutory or regulatory
			 requirement regarding the eligibility of multifamily properties for an
			 existing risk-sharing agreement entered into under section 542 of the
			 Housing and Community Development Act of 1992 (12 U.S.C. 1715z–22), but
			 only if such waiver facilitates the adoption of energy or water
			 conservation measures in such properties.
		
